                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                            NO. 5:19-CR-00111-D-7

UNITED STATES OF AMERICA

               V.


AUGUSTO ESPINDOLA-PINEDA


                               ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on June 4, 2020, and further evidence of record as presented by the

Government, the Court finds that the following property is hereby forfeitable

pursuant to 21 U.S.C. § 853, to wit:

      a)       a Helwan 9mm firearm, bearing serial number 1114838;

      b)       a Sears & Roebuck, Model200, 12 gauge shotgun, bearing serial number

P341394;

      c)       a Bolt Action rifle, bearing serial number 85810; and

      d) ·     any and all related ammunition;

      AND WHEREAS, by virtue of said Memorandum of Plea Agreement, the

United States is now entitled to possession of said personal property, pursuant to

Fed. R. Crim. P. 32.2(b)(3);

      It is hereby ORDERED, ADJUDGED and DECREED:

      1.      That based upon the Memorandum of Plea Agreement as to the

defendant, the United States is hereby authorized to seize the above-stated personal



                                           1


           Case 5:19-cr-00111-D Document 473 Filed 10/05/20 Page 1 of 2
property, and it is hereby forfeited to the United States for disposition in accordance

with the law, including destruction.          In accordance with Fed. R. Crim. P.

32.2(b)(4)(A), this Order shall be final as to the defendant upon entry.

       2.        That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

      SO ORDERED. This__£_ day of          Oc./-ob_u-      , 2020.




                                        United States District Judge




                                          2


            Case 5:19-cr-00111-D Document 473 Filed 10/05/20 Page 2 of 2
